DETAILED ACTION
This is the first Office action on the merits of Application No. 17/272,411. Claims 17-32 are pending. By preliminary amendment, claims 1-16 have been canceled.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/1/2021 and 4/13/2021 have been considered by the examiner.

Claim Interpretation
The definition of “maximum actuating force” (claim 17) in paragraphs [0039] and [0043] is acknowledged.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: compensation mechanism in claim 18.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17, line 11, the phrase “the frictional force is configured” appears to have idiomatic issues as structures can be configured but forces are properties of the structure and are usually not considered configurable by themselves, it appears the last lines of the claim could be changed to –the tensioning element is configured so that the frictional force is capable of transmitting a maximum actuating force—or similar.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, lines 6-7, the phrase “a tensioning element provided between the actuating element and the transmission element” renders the claim indefinite because it is unclear. The tensioning element (Figs. 1-2, 4) surrounds the contact section (7) of actuating element (6) and the contact section (7) surrounds the transmission element (1), such that the tensioning element is not located between the actuating element and the transmission element. It is noted that the tensioning element does provide a tensioning pressing force between the actuating element and the transmission element. It appears the claim should be amended to correctly describe location of the element or clarify that it is the force the acts between the subject elements.
Regarding claim 30, lines 2-3, the phrase “pneumatically, hydraulically, mechanically, electrically and/or magnetically” renders the claim indefinite because the metes and bounds are unclear. First of all, there appears to be a missing coma to 
	Claims 18-32 are also rejected as being dependent upon a rejected base claim.



	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 17-26 and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leimbach (US Patent 5984072, cited on the IDS dated 3/1/2021).
Regarding claim 17, as best understood, Leimbach discloses an actuating mechanism for a clutch actuator (abstract), comprising: an actuating element (Fig. 3, control element 13) configured to be loaded with an actuating force and, as a result, to be displaced in an actuating direction; a transmission element (Fig. 3, output part 25) configured to carry out a displacement in the actuating direction; and a tensioning element (Fig. 3, fixing device 11) provides tension between the actuating element and the transmission element, which tensioning element is configured to generate a tensioning pressing force in order to transmit the actuating force to the transmission element, wherein the tensioning pressing force generates a frictional force for transmission of the actuating force (e.g. column 6, lines 3-26), and the frictional force is configured so as to be capable of transmitting a maximum actuating force (Fig. 3).  
Regarding claim 18, Leimbach discloses the actuating mechanism as claimed in claim 17, further comprising: a compensation mechanism (This element is interpreted under 35 U.S.C. 112(f) as surfaces of the two contact faces forced together and equivalents. Hoenemann Fig. 3, compensation device 9) configured to apply a reinforcing pressing force between the transmission element and the actuating element when an actuating force is applied to the actuating element, and to reduce the reinforcing pressing force between the transmission element and the actuating element to zero, if no actuating force is applied to the actuating element, wherein the reinforcing pressing force acts in addition to the tensioning pressing force in the form of an overall e.g. column 5, lines 46-53).  
Regarding claim 19, Leimbach discloses the actuating mechanism as claimed in claim 18, wherein the compensation mechanism is configured to generate the reinforcing pressing force between a contact face of the transmission element and a contact section of a clamping element (e.g. column 5, lines 46-53 and Fig. 3 and clamping elements 27).  
Regarding claim 20, Leimbach discloses the actuating mechanism as claimed in claim 17, wherein the actuating element and the transmission element are configured such that, if the maximum actuating force is exceeded by way of the actuating force or by way of a force which is introduced into the transmission element, a relative movement starts between the actuating element and the transmission element in the actuating direction (e.g. column 6, lines 3-52).  
Regarding claim 21, Leimbach discloses the actuating mechanism as claimed in claim 17, wherein the actuating mechanism is configured to decrease the overall pressing force between the transmission element and the actuating element when the actuating element is situated in an end position (column 5, lines 35-53 and column 6, lines 3-52), and the decrease takes place such that, as a result, the maximum actuating force is decreased so that a relative movement between the actuating element and the transmission element in the actuating direction is made possible (column 5, lines 35-53 and column 6, lines 3-52).  
Regarding claim 22, Leimbach discloses the actuating mechanism as claimed in claim 21, wherein the end position is defined by way of a stop (Figs. 1-3, projection 33 and stops 35) which is configured in a stationary manner with respect to the transmission element and the actuating element.  
Regarding claim 23, Leimbach discloses the actuating mechanism as claimed in claim 19, wherein the clamping element is configured in one piece with the actuating element, or is connected to the actuating element via a torque-free articulated connection (Fig. 1).
Regarding claim 24, Leimbach discloses the actuating mechanism as claimed in claim 19, wherein the clamping element is configured to deflect the actuating force, which acts on the actuating element, into the reinforcing pressing force, and the magnitude of the reinforcing pressing force is proportional to the magnitude of the actuating force (Fig. 3).  
Regarding claim 25, Leimbach discloses the actuating mechanism as claimed in claim 22, wherein the clamping element is configured to bear against the stop in the end position of the actuating element, and a force which reduces the overall pressing force acts between the stop and the clamping element (Figs. 1-3).  
Regarding claim 30, as best understood, Leimbach discloses the actuating mechanism as claimed in claim 17, wherein the actuating mechanism is configured to apply the actuating force pneumatically, hydraulically, mechanically, electrically, magnetically, or combination thereof to the actuating element (Fig. 1, motor 4 and gears 39).  
Regarding claim 31, Leimbach discloses a clutch actuator, comprising: an actuating mechanism as claimed in claim 17, wherein the clutch actuator is configured to disengage a clutch by way of the transmission element, and the actuating mechanism Fig. 1).  
Regarding claim 32, Leimbach discloses the clutch actuator as claimed in claim 31, wherein the transmission element is loaded with an elastic prestressing force in the actuating direction, which elastic prestressing force is generated by way of a spring (Fig. 2, spring 15), and the elastic prestressing force is configured such that, when no actuating force is applied to the actuating element, it is in equilibrium with an elastic prestressing force of a clutch spring (e.g. Fig. 1, 17).

Claims 17-26 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoenemann (German Document DE3113463, cited on the IDS dated 3/1/2021).
Regarding claim 17, as best understood, Hoenemann discloses an actuating mechanism (Fig. 1, 15) for a clutch actuator (e.g. Fig. 1, 10), comprising: an actuating element (e.g. Fig. 2, 19) configured to be loaded with an actuating force and, as a result, to be displaced in an actuating direction; a transmission element (Fig. 2, 18) configured to carry out a displacement in the actuating direction; and a tensioning element (Fig. 1, 21) provided between the actuating element and the transmission element, which tensioning element is configured to generate a tensioning pressing force in order to transmit the actuating force to the transmission element, wherein the tensioning pressing force generates a frictional force for transmission of the actuating force, and the frictional force is configured so as to be capable of transmitting a maximum actuating force (Figs. 4-5
Regarding claim 18, Hoenemann discloses the actuating mechanism as claimed in claim 17, further comprising: a compensation mechanism (This element is interpreted under 35 U.S.C. 112(f) as surfaces of the two contact faces forced together and equivalents. Hoenemann Fig. 4, groove 22) configured to apply a reinforcing pressing force between the transmission element and the actuating element when an actuating force is applied to the actuating element, and to reduce the reinforcing pressing force between the transmission element and the actuating element to zero, if no actuating force is applied to the actuating element, wherein the reinforcing pressing force acts in addition to the tensioning pressing force in the form of an overall pressing force, and therefore increases the maximum actuating force.  
Regarding claim 19, Hoenemann discloses the actuating mechanism as claimed in claim 18, wherein the compensation mechanism is configured to generate the reinforcing pressing force between a contact face of the transmission element and a contact section of a clamping element (Fig. 4, e.g. 24, 25, 26).  
Regarding claim 20, Hoenemann discloses the actuating mechanism as claimed in claim 17, wherein the actuating element and the transmission element are configured such that, if the maximum actuating force is exceeded by way of the actuating force or by way of a force which is introduced into the transmission element, a relative movement starts between the actuating element and the transmission element in the actuating direction (Fig. 5).  
Regarding claim 21, Hoenemann discloses the actuating mechanism as claimed in claim 17, wherein the actuating mechanism is configured to decrease the overall pressing force between the transmission element and the actuating element when the Fig. 5), and the decrease takes place such that, as a result, the maximum actuating force is decreased so that a relative movement between the actuating element and the transmission element in the actuating direction is made possible.  
Regarding claim 22, Hoenemann discloses the actuating mechanism as claimed in claim 21, wherein the end position is defined by way of a stop (Fig. 8, stop 132. Note, only generic elements have been cited previously between Figs. 1 and 8) which is configured in a stationary manner with respect to the transmission element and the actuating element.  
Regarding claim 23, Hoenemann discloses the actuating mechanism as claimed in claim 19, wherein the clamping element is configured in one piece with the actuating element (shown in Figs. 4-5 as one piece), or is connected to the actuating element via a torque-free articulated connection.  
Regarding claim 24, Hoenemann discloses the actuating mechanism as claimed in claim 19, wherein the clamping element is configured to deflect the actuating force, which acts on the actuating element, into the reinforcing pressing force, and the magnitude of the reinforcing pressing force is proportional to the magnitude of the actuating force (Fig. 4).  
Regarding claim 25, Hoenemann discloses the actuating mechanism as claimed in claim 22, wherein the clamping element is configured to bear against the stop in the end position of the actuating element, and a force which reduces the overall pressing force acts between the stop and the clamping element (Fig. 8
Regarding claim 26, Hoenemann discloses the actuating mechanism as claimed in claim 17, wherein the tensioning element is configured as a spring (Fig. 1 shown as a spring ring 21) which applies the tensioning pressing force between the transmission element and the clamping (Fig. 1, tensioning force located between transmission and clamping element).
Regarding claim 30, as best understood, Hoenemann discloses the actuating mechanism as claimed in claim 17, wherein the actuating mechanism is configured to apply the actuating force pneumatically, hydraulically, mechanically, electrically magnetically, or combination thereof to the actuating element (Fig. 1).  
Regarding claim 31, Hoenemann discloses a clutch actuator, comprising: an actuating mechanism as claimed in claim 17, wherein the clutch actuator is configured to disengage a clutch by way of the transmission element, and the actuating mechanism is configured, if no actuating force acts on the actuating element, to enable relative movement between the actuating element and the transmission element (Fig. 1, clutch 10).  

Allowable Subject Matter
Claims 27-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 27, the prior art does not disclose or render obvious the actuating mechanism wherein the spring has a closed configuration as a ring, and is configured to apply the tensioning pressing force over the full circumference between the transmission element and the actuating element, in combination with the other elements required by claim 16.
	The closest prior art, Hoenemann (German Document DE3113463, cited on the IDS dated 3/1/2021), discloses tensioning element (21) as ring, but it is not a closed configuration in order to assembly, instead it is a slotted ring (see Fig. 3). 
Regarding claim 28, the prior art does not disclose or render obvious the actuating mechanism wherein Attorney Docket No. 037068.PE300USthe contact face of the transmission element and/or the contact section of the clamping element has a coefficient of friction which is increased in comparison with the surface of the transmission element, which surface does not belong to the contact face, in combination with the other elements required by claim 19.
	Regarding claim 29, the prior art does not disclose or render obvious the actuating mechanism wherein the contact face has a contour which is configured such that a supporting force of the clamping element on the contact face has a contact angle at different positions along the actuating direction on the contact face, which contact angle: is between 700 and 900 with respect to a tangent of the contact face in a first position, in combination with the other elements required by claim 19.
	
Conclusion
The prior art made of record in this action or cited in the IDS are deemed the most relevant art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI WU/
Examiner, Art Unit 3659